An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEva

to} 394m we

I IN THE SUPREME COURT OF THE STATE OF NEVADA

 

l PERCY LAng BACON, NO! 67804
Petitionexg 
vs. a a

 THE STATE OF NEVADA, F l, E 

‘ Respondent. my 1.8 2015

 

‘ TRActE K. UNDEMAN
ELEM: BF SUPREME coum

l B? ‘

l ORDER QENYING PETITION DEW v CLERK

This is a pm $6 petitlan fer a writ. 0f mandamus challenging
Judge David Barker’s decisian t0 deny permission to ﬁle pro 53% pleadings
Without deciding upan the merits at any claims raised, in the documents
submitted in this matter, we decline to exercise our Driginal jurisdiction.
See NBS 34.160. Accordingly; We

ORDER the petition DENIED.

 
 
    

Parraguirre

Douglas

 

Percy Lavae Batten
‘ Attorney General/Carson City
l Clark County District Attorney
‘ Eighth District Court Clerk

l cc: Hon. David Barker, District Judge

 

5-151???